Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 9/21/2020 in which claims 1-22 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112            
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1 and 12 recite the claimed limitations of "...the other radio points...", however, there are insufficient prior antecedent basis for these limitations in the claims. 
All claims that depend on the above rejected claims are also rejected for fully incorporating the deficiencies of the above rejected claims from which they depend.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


        Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barbieri et al., (US 2018/0287696), (hereinafter, Barbieri) in view of Simmonds (US 2016/0380351), (hereinafter, Simmonds).
					
Regarding claims 1 and 12, Barbieri discloses a system/method comprising:
 a baseband controller to communicatively couple the system to a core network (= RAN 200 includes baseband unit 260A coupled to core network 299, see [0047 and 0083]); and 
a plurality of radio points to wirelessly transmit and receive radio frequency signals to and from user equipment using a wireless interface (= RAN 200 includes remote radio unit 230 coupled to an antenna 231A to communicate with wireless terminal 210A, see [0046, 0014 and 0004]),
 each of the radio points associated with at least one antenna and located remotely from the controller (= remote radio unit 230 coupled to an antenna 231A to communicate with wireless terminal 210A, see [0046, 0014 and 0004]).
Barbieri explicitly fails to disclose the claimed limitations of:
“wherein the system is configured to determine if a given radio point has physically moved by:
 determining signal reception metrics for the other radio points based on at least one transmission associated with the given radio point; and 
determining if the given radio point has physically moved as a function of the signal reception metrics for the other radio points”.
However, Simmonds which is an analogous art equivalently discloses the claimed limitations of:
 “wherein the system is configured to determine if a given radio point has physically moved (= installation/positioning/repositioning of a remote radio head, see [0032]; accurate positioning of iRRH 404 is important to the proper operation of the iRRH 402, otherwise various operational problems may occur, see [0033-34] and device 502 can be used to determine boresight, tilt, and/or pan  and/or other coordinate of the iRRH 404, see [0036 and 0045]) by: determining signal reception metrics for the other radio points based on at least one transmission associated with the given radio point (= problems such as signals not being received/transmitted by the iRRH 404 and interference from other devices (due to improper positioning of the iRRH), see [0034]); and 
determining if the given radio point has physically moved as a function of the signal reception metrics for the other radio points”(= problems such as signals not being received/transmitted by the iRRH 404 and interference from other devices (due to improper positioning of the iRRH), see [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Simmonds with Barbieri for the benefit of achieving a radio equipment positioning system that includes a device for determining proper positioning or adjustment of a remote radio head. 

Regarding claims 2 and 13, as mentioned in claims 1 and 12, Barbieri further disclose the system/method, wherein the radio point comprises a 5G NR remote unit and the base controller comprises one or more of a 5G NR central unit and a 5G NR distributed unit (see, [0035]). 

Regarding claims 3 and 14, as mentioned in claims 1 and 12, Barbieri further disclose the system/method, wherein the radio point comprises a 4G LTE radio point and the baseband controller comprises a 4G LTE baseband controller (see, [0035]). 

Allowable Subject Matter
5.	Claims 4-11and 15-22 are allowable. 

                                       CONCLUSION 
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.
       
 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.